Citation Nr: 0118517	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  96-42 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1954 to 
March 1958.

This appeal originally arose from an August 1996 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which found that 
new and material evidence had not been submitted to reopen a 
claim of service connection for asthma.  Subsequently, in a 
September 2000 Board decision, the veteran's claim was 
reopened, found to be well grounded and remanded to the RO 
for additional development.  At present, the veteran's claim 
of service connection for asthma is once again before the 
Board for appellate review.

Additionally, the Board notes that in the October 1996 VA 
Form 9 (Appeal to Board of Veterans' Appeals), the veteran 
indicated that he is also seeking service connection for a 
back disorder, stomach disorder, liver disorder, gall bladder 
disorder and sexual dysfunction.  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, these matters are referred to the RO 
for appropriate action.

Furthermore, in a January 1998 rating decision, the RO denied 
the veteran's claims of entitlement to service connection for 
hearing loss and to an increased rating for bilateral ear 
disease.  Subsequently, in a March 1998 VA form 21-4138 
(Statement in Support of Claim), the veteran indicated that 
he was submitting evidence in further support of his claims 
of service connection for hearing loss and for an increased 
rating for bilateral ear disease.  It does not appear that 
the RO subsequently considered such evidence in connection 
with those claims.  This matter is referred to the RO for 
appropriate action. 


REMAND

As noted above, in a September 2000 Board decision, the 
veteran's claim of service connection for asthma was 
reopened, found to be well-grounded and remanded to the RO 
for additional development.  And, at present, his claim is 
once again before the Board for appellate review.  However, 
as there has been a significant change in the law during the 
pendency of this appeal, additional development is necessary.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2000).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991). 

There is substantial evidence including that provided by the 
veteran in service and in close proximity to service that 
indicates that the veteran had a significant history of 
asthma before service.  However, the veteran now asserts in 
connection with this appeal, that he never had asthma prior 
to service and that his asthma was incurred in service.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA or Act).  Among other things, 
this law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to the duty 
to assist.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained therein.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The treatment reports, medical examination and etiology 
opinion requested below are, in part, to comply with the 
recently enacted VCAA.

In this regard, the Board notes that the September 2000 Board 
remand requested that the RO obtain the veteran's medical 
records for treatment received in 1952 and 1953 from Doctors 
Landdraza and McCarey in Havana, Illinois.  However, although 
the claims file includes the required VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs), there is no evidence showing 
that the RO actually attempted to obtain such records and/or 
notified the veteran that they were not available.  The 
veteran indicated in an attached statement that one of the 
doctors who treated him was deceased and the other was 
retired.  He did not know either address.  Thus, the RO did 
not attempt to obtain such records.  However, as noted, under 
the VCAA, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  As part of the assistance provided under subsection (a), 
VA must make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to VA and authorizes VA to obtain.  If VA, after 
making reasonable efforts to obtain such records, is unable 
to obtain all of the relevant records sought, VA must notify 
the claimant that VA is unable to obtain records with respect 
to the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), (to be 
codified at 38 U.S.C.A. § 5103A(b)(2)).  Such notification 
shall identify the records VA is unable to obtain; briefly 
explain the efforts that VA made to obtain those records; and 
describe any further action to be taken by VA with respect to 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C.A. § 5103A(b)(2)(A)(B) (C)).  The RO 
should ensure full compliance with this new provision of law.  

The Board notes further that the recently enacted VCAA 
provides that in the case of a claim for disability 
compensation, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The law provides further that 
VA shall treat an examination or opinion as being necessary 
to make a decision on a claim if the evidence of record 
before VA, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for VA to make a decision on the claim.

In this regard, the Board notes that the veteran has not been 
given the benefit of a VA examination upon which a medical 
opinion regarding the etiology, or the lack thereof, of the 
veteran's claimed asthma could be rendered.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, additional 
development of the record is necessary prior to a review of 
the merits of the veteran's claim.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should obtain and associate 
with the claims file the veteran's 
treatment records for 1952 and 1953 from 
Drs. Landdraza and McCarey.  
Specifically, the RO should attempt to 
locate the custodian of treatment 
records for these health care providers, 
and request copies of all records 
regarding the veteran's treatment in 
1952 and 1953.  All records subsequently 
received should be made a permanent part 
of the appellate record.  Conversely, if 
after making all reasonable efforts the 
RO is unable to obtain such records, the 
RO must notify the veteran that the 
above records could not be obtained.  

3.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to determine the 
etiology of the claimed asthma.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted.  Following a review of the 
veteran's medical records and history, 
and upon examination of the veteran, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the veteran's asthma preexisted 
his entrance into the service.  If the 
specialist finds that the veteran's 
asthma preexisted his service, the 
specialist should render an opinion as to 
whether the veteran's in-service symptoms 
represented a chronic worsening of his 
disability, or were merely the natural 
progress of the disability.  If it is 
determined that is it not at least as 
likely as not that asthma preexisted the 
veteran's military service, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that any current asthma is etiologically 
related to the veteran's military 
service.  It is requested that the VA 
examiner reconcile any contradictory 
evidence regarding the etiology of the 
claimed asthma.  The examiner must 
include the complete rationale for all 
opinions and conclusions expressed in a 
written report.

4.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

5.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for 
asthma, on the basis of all available 
evidence.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the issues on 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




